         Case 1:21-cv-03777-AJN Document 15 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      8/17/2021


  Lamb-Amato,

                          Plaintiff,
                                                                                 21-cv-3777 (AJN)
                 –v–
                                                                                      ORDER
  Abbott House, et al.,

                          Defendants.



ALISON J. NATHAN, District Judge:

       The Court has received the parties joint request to adjourn the initial pretrial conference

pending the outcome of mediation. That request is GRANTED. The parties are to file a joint

letter updating the Court on the status of mediation on or before September 30, 2021.



       SO ORDERED.

 Dated: August 17, 2021
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                 1
